AO 72A
(Rev. 8/82)

Case 5:20-cv-00069-LGW-BWC Document 28 Filed 10/06/20 Page 1 of 2

In the Gunited States District Court
For the Southern District of Georgia
Wapcross Division

LEVI ARTHUR FEDD, *
*

Plaintiff, * CIVIL ACTION NO.: 5:20-cv-69

* .
v. *
*
DR. JOHNSON, et al., *
*
Defendants. *
ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge's
Report and Recommendation, dkt. no. 25. Plaintiff filed
Objections to the Report and Recommendation and a “Declaration.”
Dkt. Nos. 26, 27.3

In his Objections, Plaintiff attempts to show he was in
imminent danger of serious physical harm to allow him to proceed
in forma pauperis in this action. Dkt. No. 27. However,
Plaintiff’s assertions in his Objections are not any clearer
than those assertions he made in his Complaint. In addition,
Plaintiff’s assertions simply do not show he was in imminent

danger of serious physical harm at the time he filed his

 

 

1 These appear to be the same document but were docketed as separate

entries upon the docket of this case.

 
AQ 72A
(Rev. 8/82)

 

Case 5:20-cv-00069-LGW-BWC Document 28 Filed 10/06/20 Page 2 of 2

Complaint, and thus, he cannot proceed with his claims until he
pays the entirety of the applicable filing fee. Nothing in this
Order-or in the Magistrate Judge’s Report and Recommendation—
serves to preclude Plaintiff from pursuing his claims. Instead,
if Plaintiff wishes to pursue his claims, he must pay the
requisite filing fee in its entirely based on 28 U.S.C.

§ 1915(g).

The Court OVERRULES Plaintiff's Objections and ADOPTS the
Magistrate Judge’s Report and Recommendation as the opinion of
the Court. The Court DISMISSES without prejudice Plaintiff's
Complaint, DIRECTS the Clerk of Court to CLOSE this case and
enter the appropriate judgment of dismissal, and DENIES
Plaintiff in forma pauperis status on appeal. In addition, the
Court DENIES as moot all other Motions and requests for relief.

Dkt. Nos. 19, 20, 21, 23.

SO ORDERED, this day of Delle , 2020.

 

  
 

GODBEY WOOD, JUDGE
ITED /STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
